           Case 1:17-vv-00963-UNJ Document 32 Filed 10/23/18 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-963V
                                     Filed: August 21, 2018
                                         UNPUBLISHED


    KAREN ADAMS,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                  (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On July 18, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration ("SIRVA") caused by the influenza (“flu” vaccine she received on October
10, 2016. Petition at 1; Stipulation, filed August 17, 2018, at ¶ 4. Petitioner further
alleges that she experienced the residual effects of her injury for more than six months.
Petition at 2; Stipulation at ¶ 4. “Respondent denies that the flu vaccine administered
on or about October 10, 2016, is the cause of petitioner's alleged SIRVA and/or any
other injury or her current condition.” Stipulation at ¶ 6.

       Nevertheless, on August 17, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00963-UNJ Document 32 Filed 10/23/18 Page 2 of 7



finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $50,227.93 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
         Case 1:17-vv-00963-UNJ Document 32 Filed 10/23/18 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


                                              )
KAREN ADAMS,                                  )
                                              )
                Petitioner,                   )
                                              )       No. 17-963 (ECF)
v.                                            )       Chief Special Master Dorsey
                                              )
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
                Respondent.                   )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Karen Adams, petitioner, filed a petition for vaccine con1pensation under the National


Vaccine Injury Compensation Program, 42 U.S.C.      §§ 300aa-10 to -34 (the "Vaccine Program").

The petition seeks compensation for injuries �llegedly related to petitioner's receipt of the

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),


42 C.F.R.   § 100.3(a).

       2. Petitioner received a flu vaccination on or about October 10, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that the flu vaccine caused her to develop a Shoulder Injury Related

to Vaccine Administration ("SIRVA."). 'Petitioner further alleges that she experienced the

residual effects of these injuries for more than six months.

        5. Petitioner represents that there has been no prior-award or settlement of a civil action


for damages as a result of her conditions.

        6. Respondent denies that the flu vaccine administered on or about October 10, 2016, is

the cause of petitioner's alleged SIRVA and/or any otl1er injury or hei current condition.
            Case 1:17-vv-00963-UNJ Document 32 Filed 10/23/18 Page 4 of 7




         7. Maintaining their above-stated positions, the parties nevertheless now agree that the


issues between them shall be settled and that a decision should be entered awarding the


compensation described in paragraph 8 of this Stipulation.

         8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C.    § 300aa-21(a)(l), lhe Secretary of Health and Human Services will issue

the following vaccine compensatiOn payment:

         A lump sum of$50,227.93 in the form of a check payable to petitioner. This
         amount represents compensation for all damages that would be available under 42
         U.S.C.   § 300aa-15(a).

         9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C,   § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master t o award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.


         I 0. Petitioner and her attorney represent that they have identified to respondent all

knov.n sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C,    § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C.   § 1396 et seq.)), or entities that provide health services on a pre�paid basis.

         11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9 of this Stipulation1 will be made in accordance with 42 U.S.C.     § 300aa-

15(i), subject to the availability of sufficient statutory funds.




                                                    2
        Case 1:17-vv-00963-UNJ Document 32 Filed 10/23/18 Page 5 of 7




       12. The pru1ies and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigatiOn costs, and past unreimbursable expenses, the money provided

pursuant to this. Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to tl1e conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

       13. In return for the payments described in paragraphs 8 and 9, petitioner, in her


individual capacity, and oh behalf of her heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments claims, damages, loss of services, expenses and all
                                          .•




demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing ou�

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or

about October 10, 20 l 6, as alleged by petitioner in a petition for vaccine compensation filed on

or about July 18, 2017, in the United States Court of Federal Claims as petition No. 17-963V,

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master _fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of FedE:ral Claims fails to enter judgment in conformity with a

decjsion that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.




                                                  3
        Case 1:17-vv-00963-UNJ Document 32 Filed 10/23/18 Page 6 of 7




       16. Tl1is Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, except as otherwise

noted in paragraph 9 above. There is absolutely no agreement on the part of the parties hereto to

make any payment or to do any act or thing other than is herein expressly stated and clearly

agreed to. The parties further agree and understand that the award described in this Stipulation

may reflect a compromise of the parties' respective positions as to liability and/or amount of

damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA,

or any other injury or her current condition.


       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.


                                    EN!i OF STIPULATION

I
I
I
I
I
I
I
I
I
I




                                                 4
Case 1:17-vv-00963-UNJ Document 32 Filed 10/23/18 Page 7 of 7
